Filed pursuant to Rule 424(b)(3) Registration No. 333-149930 PROSPECTUS IVANY MINING, INC. 10,111,690 SHARES OF COMMON STOCK The selling shareholders named in this prospectus are offering up all the shares of common stock being registered by this prospectus. The selling shareholders are registering in this prospectus 5,055,845 shares of common stock issued to them in private placements, as well as 5,055,845 shares of common stock underlying the warrants also issued to the selling shareholders in those private placements. We will not receive any proceeds from the sale of shares in this offering. We have not made any arrangements for the sale of these securities. Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by the NASD, under the symbol “IVNM”. The OTCBB is a network of security dealers who buy and sell stock.The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. As a result, the actual price of the stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price will thus be determined by market factors and the independent decisions of the selling shareholders. On March 27, 2008, the last sale price of our common stock as reported by the OTCBB was$0.65 per share. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled "Risk Factors" on pages 5-12. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:May 1, 2008 Table of Contents Table of Contents Page Summary 3 Risk Factors 5 Forward-Looking Statements 12 Use of Proceeds 12 Determination of Offering Price 12 Dilution 13 Selling Shareholders 13 Plan of Distribution 15 Description of Securities 16 Interest of Named Experts and Counsel 18 Description of Business 19 Description of Property 29 Legal Proceedings 33 Market for Common Equity and Related Stockholder Matters 33 Financial Statements 35 Plan of Operations 51 Changes in and Disagreements with Accountants 54 Directors and Executive Officers 54 Executive Compensation 55 Security Ownership of Certain Beneficial Owners and Management 57 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 59 Certain Relationships and Related Transactions 60 Available Information 61 Dealer Prospectus Delivery Obligation 61 2 Table of Contents Summary Ivany Mining, Inc. The Company Our predecessor was originally incorporated as a Nevada corporation on April 23, 1990 under the name Investor Club of the United States.Our predecessor changed its name several times since it filed its articles of incorporation.The name was changed to Noble Financing Group Inc. (in 1992), then to Newman Energy Technologies Incorporated (1998), then World Star Asia, Inc. (1998), Comgen Corp. (1998) and then to Planet411.com Corporation on February 11, 1999.We were incorporated under the laws of the State of Delaware on July 13, 1999 under the name Planet411.com Inc.Planet411.com Corporation was merged into and with Planet411.com Inc. on October 6, 1999.Due to our inability to secure funding, we were unable to implement our previous business plan and ceased operations on October 16, 2001. On July 18, 2007, we changed our name to Ivany Mining, Inc. and we are now in the business of mineral exploration and development We are a Canadian-based exploration stage company that intends to engage in the exploration and development of mineral properties in Canada and around the world.We are focused on the strategic acquisition and development of uranium, diamond, base metals, and precious metal properties on a worldwide basis.Our long-term objective is to become a sustainable mid-tier base & precious metal producer in Canada & Cambodia, to the benefit of all stakeholders, in a socially and environmentally responsible manner.Our overall strategy is to rapidly advance our recently acquired/optioned base & precious metal exploration properties. Exploration of our mineral claims is required before a final determination as to their viability can be made.The existence of commercially exploitable mineral deposits in our mineral claims is unknown at the present time and we will not be able to ascertain such information until we receive and evaluate the results of our exploration programs. Our principal office is located at 8720-A Rue Du Frost, St. Leonard, Quebec, Canada, H1P 2Z5. Our fiscal year end is June 30. The Offering Securities Being Offered Up to 10,111,690 shares of our common stock, including 5,055,845 shares of common stock issued to the selling shareholders in private placements, as well as 5,055,845 shares of common stock underlying the warrants also issued to the selling shareholders in private placements 3 Table of Contents Securities Issued and to be Issued 25,451,877 shares of our common stock are issued and outstanding as of March 27, 2008. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data Fiscal Year Ended June 30, 2007 (audited) Six Months Ended December 31, 2007 (unaudited) Cash $ 0 $ 821,749 Total Assets 0 1,033,226 Liabilities 182,563 1,311,354 Total Stockholder’s Equity (Deficit) (182,563) (278,128) Statement of Operations Revenue $ 0 $ 0 Net Loss for Reporting Period $ 34,689 $ 193,673 4 Table of Contents Risk Factors You should consider each of the following risk factors and any other information set forth herein and in our reports filed with the SEC, including our financial statements and related notes, in evaluating our business and prospects. The risks and uncertainties described below are not the only ones that impact on our operations and business. Additional risks and uncertainties not presently known to us, or that we currently consider immaterial, may also impair our business or operations. If any of the following risks actually occur, our business and financial results or prospects could be harmed. In that case, the value of the Common Stock could decline. Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing, our business plan will be delayed and our business not survive. As of the date of this Offering Memorandum, we have had limited working capital and will require significant additional cash to complete the development of our business plan. Our business plan calls for ongoing expenses in connection with seeking and developing mineral exploration opportunities.Management believes that the net proceeds of the Offering, combined with the company’s existing financial resources, may not be sufficient to fund capital and operating requirements through such time as we are able to complete our business plan.
